 

Exhibit 10.2

 

Execution Version

 

Addendum To Pledge Agreement

 

Reference is hereby made to the Pledge Agreement (the “Pledge Agreement”) dated
as of May 3, 2011 by Northeast Ohio Natural Gas Corp., Orwell Natural Gas
Company, Brainard Gas Corp., Great Plains Natural Gas Company, Lightning
Pipeline Company, Inc., Spelman Pipeline Holdings, LLC, Kidron Pipeline, LLC,
Gas Natural Service Company, LLC, Gas Natural Inc., Independence Oil, L.L.C.,
Independence Oil Real Estate 1, L.L.C., Independence Oil Real Estate 2, L.L.C.,
8500 Station Street LLC and Gas Natural Resources LLC (collectively, the
“Initial Pledgors”) and any new Subsidiary of any Initial Pledgor, whether now
existing or hereafter formed or acquired, which becomes party to the Pledge
Agreement by executing an Addendum thereto (collectively, together with the
Initial Pledgors, and in each case with its respective successors and assigns,
including debtors-in-possession on behalf thereof, the “Pledgors” and,
individually, a “Pledgor”), for the benefit of Sun Life Assurance Company of
Canada, as the Secured Party. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Pledge Agreement. By its
execution below, the undersigned Lone Wolfe Insurance, LLC, an Ohio limited
liability company (the “New Pledgor”), agrees to become, and does hereby become,
a Pledgor under the Pledge Agreement and agrees to be bound by such Pledge
Agreement as if originally a party thereto. By its execution below, the
undersigned New Pledgor represents and warrants as to itself that all of the
representations and warranties contained in Section 4 of the Pledge Agreement
are true and correct in all respects of the date hereof. The New Pledgor
represents and warrants that the Schedule A attached hereto sets forth all
information required to be scheduled under the original Schedule A to the Pledge
Agreement and that the attached Schedule A is true and correct in all respects.
The New Pledgor shall take all steps necessary to perfect, in favor of the
Secured Party, a first-priority security interest in and lien against the New
Pledgor’s Pledged Collateral, including, without limitation, taking all steps
necessary to properly perfect the Secured Party’s interest in any uncertificated
equity or membership interests.

 

 

 

 

IN WITNESS WHEREOF, the undersigned New Pledgor, has executed and delivered this
Addendum to Pledge Agreement as of this 14th day of December, 2015.

 

  Lone Wolfe Insurance, LLC, an Ohio limited liability company         By:      
Name:     Title:

 

  Address for Notices: 1375 E 9th Street, Suite 3100     Cleveland, OH 44011    
    Fax: 216-938-7944

 

 

 

 

Description of Pledged Collateral

 



 PLEDGOR AND PLEDGOR’S
JURISDICTION OF
FORMATION/ORGANIZATION PLEDGED SHARES AND
CERTIFICATE NUMBERS     Gas Natural Inc., an Ohio corporation

Lightning Pipeline Company, Inc.

1,000,000 shares of common stock

Certificate no. 19

    Gas Natural Inc., an Ohio corporation  Great Plains Natural Gas Company
2,000,000 shares of common stock certificate no. 28     Gas Natural Inc., an
Ohio corporation 

Brainard Gas Corp.

100 shares of common stock certificate no. 3

    Gas Natural Inc., an Ohio corporation  100% membership interest in
Independence Oil, L.L.C.(non-certificated)     Gas Natural Inc., an Ohio
corporation  100% membership interest in Gas Natural Service Company, LLC
(non-certificated)     Gas Natural Inc., an Ohio corporation  100% membership
interest in Gas Natural Resources, LLC (non-certificated)      Gas Natural Inc.,
an Ohio corporation  100% membership interest in Lone Wolfe Insurance, LLC
(non-certificated)    

Great Plains Natural Gas Company, an Ohio corporation 

Northeast Ohio Natural Gas Corp. 100 shares of common stock certificate no. 2   
  Lightning Pipeline Company, Inc., an Ohio corporation  Orwell Natural Gas
Company 2,100 shares of common stock certificate no. A      Northeast Ohio
Natural Gas Corporation, an Ohio corporation  100% membership interest in Kidron
Pipeline, LLC (non-certificated)     Northeast Ohio Natural Gas Corporation, an
Ohio corporation  100% membership interest in 8500 Station Street LLC
(non-certificated)

 

SCHEDULE A

(Addendum to Pledge Agreement)

 

 

 

 

Independence Oil, L.L.C., a North Carolina limited liability company

100% membership in Independence Oil
Real Estate 1, L.L.C., Independence Oil
Real Estate 2, L.L.C., and Independence
Real Estate 3, L.L.C. (non-certificated)

 

SCHEDULE A-2

(Addendum to Pledge Agreement)

 

 

 